Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Exchanging information by processing a PPoE message within an encapsulating NAS message according to the embodiment of Fig. 3, par. 66, 46 – 49.
Exchanging information by processing a PPoE message within an encapsulating EAP message according to the embodiment of Fig. 3, par. 66, 50 – 52.
Exchanging information by processing a PPoE message within an encapsulating NAS message according to the embodiment of Fig. 4, par. 78, 80, 46 – 49.
Exchanging information by processing a PPoE message within an encapsulating EAP message according to the embodiment of Fig. 4, par. 78, 80, 50 – 52.
Exchanging information by processing an IPoE message within an encapsulating NAS message according to the embodiment of Fig. 5, par. 86, 46 – 49.
Exchanging information by processing an IPoE message within an encapsulating EAP message according to the embodiment of Fig. 5, par. 86, 50 – 52.
The species are independent or distinct because the claims directed towards each species each recites mutually exclusive method steps for exchanging network access information.  For example:
PPoE+NAS+user authentication and allocating an IP address via name, challenge-value, and challenge-password – vs -
PPoE+EAP+user authentication and allocating an IP address via name, challenge-value, and challenge-password – vs –
PPoE+NAS+user authentication and allocating an IP address via circuit id and authentication-vector -vs-
PPoE+EAP+user authentication and allocating an IP address via circuit id and authentication-vector – vs –
IPoE+NAS+user authentication and allocating an DHCP server address via a MAC address and circuit id -vs-
IPoE+EAP+user authentication and allocating an DHCP server address via a MAC address and circuit id.



Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 11, and 14 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) the prior art applicable to one invention would not likely be applicable to another invention;
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.





Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.